DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 101 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson (U.S. Patent Application Publication No. 2021/0117437).
Gibson discloses a data storage system comprising one or more processors {¶ [0016] system with processor} configured to: 
determine a conversion strategy based on one or more characteristics of a first key- value store and one or more characteristics of a second key-value store {¶¶ [0023], [0029], [0032], [0035] generating parameters for transforming a source data model such as a key-value store to a target data model utilizing rules and a set of directives}; and 
convert the second key-value store to a converted key-value store based on the conversion strategy {¶¶ [0032], [0037] transforming data that conforms to a source data model to a target data model based upon the rules and set of directives}.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (U.S. Patent Application Publication No. 2021/0117437) in view of Rago et al. (U.S. Patent Application Publication No. 2019/0349427; hereinafter Rago).

Gibson discloses a method of adapting a first key-value store to a second key-value store, the method comprising: 
determining a conversion strategy based on one or more characteristics of the first key-value store and one or more characteristics of the second key-value store {¶¶ [0023], [0029], [0032], [0035] generating parameters for transforming a source data model such as a key-value store to a target data model utilizing rules and a set of directives}; 
converting the second key-value store to a converted key-value store based on the conversion strategy {¶¶ [0032], [0037] transforming data that conforms to a source data model to a target data model based upon the rules and set of directives}; and 
mapping the first key-value store to the converted key-value store {¶¶ [0032], [0037] mapping data that conforms to a source data model to a target data model based upon the rules and set of directives}, but fails to disclose based on a mapping function.  

However, Rago discloses mapping the first key-value store to the converted key-value store based on a mapping function {¶¶ [0037] key-value database system; [0057], [0058] mapping key value data that conforms to a source server to a target server based upon a hashing function (e.g., such as a mapping function)}.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter Gibson and Rago before him/her, to modify the teachings of Gibson with the teachings of Rago.  The motivation for doing so would combine the source and target key-value stores of Gibson with the source and target key-value system of Rago to balance the number of keys mapped to each shard of the target caching server and also minimize the number of reassignments of keys to different shards during migration as disclosed by Rago [0057].


Regarding claim 2, the combination of Gibson and Rago discloses the method of claim 1, further comprising accessing the converted key-value store on-the-fly by accessing the second key-value store based on the conversion strategy and the mapping function on-the-fly {Gibson: ¶¶ [0032], [0037], [0050] accessing during runtime (e.g., such as on-the-fly); Rago: ¶¶ [0037], [0057], [0058]}.

Regarding claim 10, the combination of Gibson and Rago discloses the method of claim 1, wherein the conversion strategy comprises directly using the second key-value store for the converted key-value store {Gibson: ¶¶ [0023], [0029], [0032], [0035]}.





Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (U.S. Patent Application Publication No. 2021/0117437) in view of Rago et al. (U.S. Patent Application Publication No. 2019/0349427; hereinafter Rago) and further in view of Vemulapati et al. (U.S. Patent Application Publication No. 2016/0335299; hereinafter Vemulapati).

Regarding claim 11, the combination of Gibson and Rago discloses the method of claim 10, but fails to disclose wherein the conversion strategy further comprises setting a key size limit and lowest and highest keys for the converted key-value store.

However, Vemulapati discloses wherein the conversion strategy further comprises setting a key size limit and lowest and highest keys for the converted key-value store {¶¶ [0015], [0016], [0029], [0031] key-value pairs can have a key range with the smallest key and largest key being set based upon a size of each key and value}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Gibson, Rago and Vemulapati before him/her, to modify the teachings of Gibson with the teachings of Vemulapati.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (U.S. Patent Application Publication No. 2021/0117437) in view of Rago et al. (U.S. Patent Application Publication No. 2019/0349427; hereinafter Rago) and further in view of Wilton et al. (U.S. Patent No. 10,185,727; hereinafter Wilton).

Regarding claim 21, the combination of Gibson and Rago discloses the method of claim 1, but fails to disclose wherein the method further comprises exposing an application programming interface (API) for the converted key-value store API to the first key-value store.

However, Wilton discloses wherein the method further comprises exposing an application programming interface (API) for the converted key-value store API to the first key-value store {Col. 6, Line 55 – Col. 7, Line 12; Col. 8, Lines 31-50: exposing API to target database}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Gibson, Rago and Wilton before him/her, to modify the teachings of Gibson with the teachings of Wilton.  The motivation for doing so would combine the source and target data models of Gibson with the source and target databases of Wilton to communicate and identify the portion of the source schema to convert into the target schema as disclosed by Wilton Col. 6, Line 55 – Col. 7, Line 12; Col. 7, Line 54 – Col. 8, Line 4.
Allowable Subject Matter
Claims 5, 7-9, 12, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § 112, 1st paragraph issues that can arise when claims are amended.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.
Examiner cites particular columns and line numbers or paragraphs in the references as applied to claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abuomar (US 10,157,214) discloses migrating data from relational database systems, or other database system types, to a distributed data store utilizing redirection during migration; 
Behere (US 2016/0335106) discloses managing VM migrations that use relatively simple and uncomplicated commands that can be executed through scripts or applications; and
Earnesty (US 2020/0104377) discloses performing rules based scheduling and migration of databases based on complexity and weight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Diedra McQuitery/Primary Examiner, Art Unit 2166